--------------------------------------------------------------------------------

Exhibit 10.2
 
(Bilateral Form)
(ISDA Agreements Subject to New York Law Only)



ISDA® 
International Swaps and Derivatives Association, Inc.


CREDIT SUPPORT ANNEX


to the Schedule to the


ISDA MASTER AGREEMENT
(1992 – Multicurrency—Cross Border)


dated as of January 23, 2008


between
 
THE ROYAL BANK OF SCOTLAND PLC,
a company incorporated under the laws of Scotland (“Party A”)


and


FORD CREDIT AUTO OWNER TRUST 2008-A,
a Delaware statutory trust
(“Party B”)


This Annex supplements, forms part of, and is subject to, the above-referenced
Agreement, is part of its Schedule and is a Credit Support Document under this
Agreement with respect to each party.
 
Paragraph 13.    Elections and Variables
 
(a)            Security Interest for “Obligations.”  The term “Obligations”as
used in this Annex includes the following additional obligations:
 
 With respect to Party A: None.
 
 With respect to Party B: None.
 
(b)            Credit Support Obligations.
 
 (i)     Delivery Amount, Return Amount and Credit Support Amount.
 
(A)    “Delivery Amount”has the meaning specified in Paragraph 3(a), except that
the words “upon a demand made by the Secured Partyon or promptly following a
Valuation Date”shall be deleted and replaced by the words “on each Valuation
Date”.
 
(B)    “Return Amount”has the meaning specified in Paragraph 3(b).
 
(C)    “Credit Support Amount” means the amount specified in (1), (2), (3), (4)
or (5) below, except that if two or more amounts below apply, the highest
amount:
 
 

--------------------------------------------------------------------------------

 
 
(1) if the Moody’s First Rating Trigger Requirements apply to Party Aand Party A
chooses to post collateral, the following amount as determined by the Valuation
Agent:
 
The greater of (i) Secured Party's Exposure + (Notional Amount on such Valuation
Date * the respective potential increase below) and (ii) 0
 
Potential Increase of Mid-Market Valuation
 
Weighted Average Life of Hedge in Years
Posting Frequency (Daily)
1
0.15%
2
0.30%
3
0.40%



 
(2) if the Moody’s Second Rating Trigger Requirements apply to Party A, the
following amount as determined by the Valuation Agent:
 
The greatest of (i) Floating Amount on next Payment Date, (ii) Secured Party's
Exposure + (Notional Amount on such Valuation Date * the respective potential
increase below) and (iii) 0
 
Potential Increase of Mid-Market Valuation
 
Weighted Average Life of Hedge in Years
Posting Frequency (Daily)
1
0.50%
2
1.00%
3
1.50%



 
(3)  if the S&P First Rating Trigger occurs and the S&P Second Rating Trigger
has not occurred, within 10 Local Business Days of such occurrence (or on the
date of this Annex, if no Relevant Entity has the S&P First Rating Thresholds as
of the date of this Annex), Party A will post collateral in the following amount
as determined by the Valuation Agent:
 
The greater of (i) Secured Party's Exposure * 100%, and (ii) 0
 
(4)  if the S&P SecondRating Trigger occurs, within 10 Local Business Days of
such occurrence, Party A will post collateral in the following amount as
determined by the Valuation Agent:
 
The greater of (i) Secured Party's Exposure * 125%, and (ii) 0
 
(5)  if the Fitch First Rating Trigger occurs and Party A chooses to post
collateral or if a Fitch Second Rating Trigger occurs, the following amount as
determined by the Valuation Agent:
 
The greater of (i) Secured Party's Exposure + (Volatility Buffer * Notional
Amount), and (ii) 0
 
"Volatility Buffer" means the percentage set forth in the following table with
respect to any Transaction:
 

 
Weighted Average Life of Hedge in Years
Notes’ Rating
1
2
3
4
5
6
7
8
9
10


 
2

--------------------------------------------------------------------------------

 



USD Interest Rate Swaps
AA- or Better
0.6
1.6
2.6
3.4
4.2
4.8
5.5
5.9
6.4
7.0
A+/A
0.3
0.8
1.3
1.7
2.1
2.4
2.8
3.0
3.3
3.6
A-/BBB+
0.2
0.6
1.0
1.3
1.6
1.9
2.1
2.3
2.5
2.7



 
(ii)    Eligible Collateral.  The following items will qualify as “Eligible
Collateral” (unless noted below)for Party A:
 

     
The following Valuation Percentages(1)  will apply to Eligible Collateral with
respect to Party A for each respective rating trigger event below:
             
Moody’s First Rating Trigger Requirements
 
Moody’s Second Rating Trigger Requirements
 
S&P First Rating Trigger
 
S&P Second Rating Trigger
 
Fitch First and Second Rating Triggers
                       
(A)

Cash in U.S. Dollars
 
100%
 
100%
 
100%
 
80%
 
100%
                       
(B)

Fixed rate negotiable debt obligations issued by the U.S. Treasury Department
having a remaining maturity of not more than one year
 
100%
 
100%
 
98.9%
 
79.1%
 
97.5%
                       
(C)

Fixed rate negotiable debt obligations issued by the U.S. Treasury Department
having a remaining maturity of more than one year but not more than 2 years
 
100%
 
99%
 
98%
 
78.4%
 
91.5%
                       
(D)

Fixed rate negotiable debt obligations issued by the U.S. Treasury Department
having a remaining maturity of more than 2 years but not more than 3 years
 
100%
 
98%
 
98%
 
78.4%
 
91.5%
                       
(E)

Fixed rate negotiable debt obligations issued by the U.S. Treasury Department
having a remaining maturityof more than 3 years but not more than 5 years
 
100%
 
97%
 
98%
 
78.4%
 
91.5%
                       
(F)

Fixed rate negotiable debt obligations issued by the U.S. Treasury Department
having a remaining maturityof more than 5 years but not more than 7 years
 
100%
 
96%
 
93.7%
 
75.0%
 
86.3%
                       
(G)

Fixed rate negotiable debt obligations issued by the U.S. Treasury Department
having a remaining maturityof more than 7 years but not more than 10 years
 
100%
 
94%
 
92.6%
 
74.1%
 
86.3%
                       

(H)

Fixed rate negotiable debt obligations issued by the U.S. Treasury Department
having a remaining maturityof more than 10 years but not more than 20 years
 
100%
 
90%
 
91.1%
 
72.9%
 
79%

 
 
3

--------------------------------------------------------------------------------

 
 
(I)

Fixed rate negotiable debt obligations issued by the U.S. Treasury Department
having a remaining maturity of more than 20 years
 
100%
 
88%
 
88.6%
 
70.9%
 
79%
                       
(J)

Floating rate negotiable debt obligations issued by the U.S. Treasury Department
 
100%
 
99%
 
Not Eligible Collateral
 
Not Eligible Collateral
 
(2)
                       
(K)

Fixed rate U.S. Agency Debentures having a remaining maturityof not more than
one year
 
100%
 
99%
 
98%
 
78.4%
 
(2)
                       
(L)

Fixed rate U.S. Agency Debentures having a remaining maturityof more than one
year but not more than 2 years
 
100%
 
98%
 
98%
 
78.4%
 
(2)
                       
(M)

Fixed rate U.S. Agency Debentures having a remaining maturityof more than 2
years but not more than 3 years
 
100%
 
97%
 
98%
 
78.4%
 
(2)
                       
(N)

Fixed rate U.S. Agency Debentures having a remaining maturityof more than 3
years but not more than 5 years
 
100%
 
96%
 
98%
 
78.4%
 
(2)
                       
(O)

Fixed rate U.S. Agency Debentures having a remaining maturityof more than 5
years but not more than 7 years
 
100%
 
94%
 
92.6%
 
74.1%
 
(2)
                       
(P)

Fixed rate U.S. Agency Debentures having a remaining maturityof more than 7
years but not more than 10 years
 
100%
 
93%
 
92.6%
 
74.1%
 
(2)
                       
(Q)

Fixed rate U.S. Agency Debentures having a remaining maturityof more than 10
years but not more than 20 years
 
100%
 
88%
 
82.6%
 
66.1%
 
(2)
                       
(R)

Fixed rate U.S. Agency Debentures having a remaining maturityof more than 20
years
 
100%
 
86%
 
77.9%
 
62.3%
 
(2)
                       
(S)
Floating rate U.S. Agency Debentures
 
100%
 
98%
 
Not Eligible Collateral
 
Not Eligible Collateral
 
(2)

 
 ___________________
 
(1)  With respect to collateral types not listed below, such assets will be
subject to review by S&P, Fitch orMoody’s, as applicable.
(2)   Subject to review by Fitch.
 
(iii)  Thresholds.
 
(A)
“Independent Amount”means with respect to Party A:  zero.

 
“Independent Amount” means with respect to Party B:  zero.

 
 
(B)
“Threshold”means with respect to Party A: infinity, provided that the Threshold
with respect to Party A shall be zero for so long as,no Relevant Entity has the
Moody's First Trigger Required Ratings, the Fitch First Trigger Required Ratings
or the S&P First Trigger Required Ratingsand (i) no Relevant Entity has had
theMoody'sFirst Trigger Required Ratings since this Annex was executed,or (ii)
at least 30 Local Business days have elapsed since the last time a Relevant
Entity had the Moody's First Trigger Required Ratings, or (iii) no Relevant
Entity has had theFitch'sFirst Trigger Required Ratings since this Annex was
executed,or (iv) at least 30 calendardays have elapsed since the last time a
Relevant Entity had the Fitch's First Trigger Required Ratings, or (v) no
Relevant Entity has had theS&PFirst Trigger Required Ratings since this Annex
was executedor (vi) at least 10 Local Business days have elapsed since the last
time a Relevant Entity had the S&P First Trigger Required Ratings.

 
 
4

--------------------------------------------------------------------------------

 
 
“Threshold”means with respect to Party B: infinity.
 
 
(C)
“Minimum Transfer Amount” means with respect to Party A: U.S.$100,000,provided,
however, that if the aggregate outstanding principal balance of the Notes rated
by S&P is at the time of any transfer less than U.S.$50,000,000, the “Minimum
Transfer Amount”shall mean U.S.$50,000.

 
"Minimum Transfer Amount" means with respect to Party B: U.S.$100,000.
 
 
(D)
Rounding.  The Delivery Amount will be rounded up to the nearest integral
multiple of  U.S.$10,000. The Return Amount will be rounded down to the nearest
integral multiple of U.S.$10,000.

 
(c)
Valuation and Timing.

 
(i)     “Valuation Agent”means Party A in all circumstances.
 
(ii)    “Valuation Date” means eachLocal Business Day.
 
(iii)  “Valuation Time” means the close of business in the city of the Valuation
Agent on the Local Business Day immediately preceding the Valuation Date or date
of calculation, as applicable, provided that the calculations of Value and
Credit Support Amount will, as far as practicable, be made as of approximately
the same time on the same date.
 
(iv)   “Value” has the meaning specified in Paragraph 12, except that clause (i)
thereof will be replaced in its entirety with the following:
 
“(i)  Eligible Collateral or Posted Collateral that is:
 
(A)     Cash, the amount thereof multipled by the applicable Valuation
Percentage but if more than one Valuation Percentage is applicable, the
Valuation Percentage with the lowest percentage; and
 
(B)     a security, the bid price obtained by the Valuation Agent multiplied by
the applicable Valuation Percentage but if more than one Valuation Percentage is
applicable, the Valuation Percentage with the lowest percentage;”
 
(v)   “Notification Time”means 11:00 a.m., New Yorktime, on a Local Business
Day.
 
(d)           Conditions Precedent and Secured Party’s Rights and Remedies.  The
following Termination Event(s) will be a “Specified Condition”for the party
specified (that party being the Affected Party if the Termination Event occurs
with respect to that party):  None.
 
(e)
Substitution.

 
(i)     “Substitution Date” has the meaning specified in Paragraph 4(d)(ii).
 
(ii)    Consent.  Not applicable.
 
 
5

--------------------------------------------------------------------------------

 

(f)
Dispute Resolution.

 
(i)     “Resolution Time” means 11:00 a.m., New York time, on the Local Business
Day following the date on which the notice is given that gives rise to a dispute
under Paragraph 5.
 
(ii)    Value.  For the purpose of Paragraphs 5(i)(C) and 5(ii), on any date,
the Value of the outstanding Posted Credit Support or of any transfer of
Eligible Credit Support or Posted Credit Support, as the case may be, will be
calculated as follows:
 
 
(A)
with respect to any Eligible Credit Support or Posted Credit Support comprising
securities (“Securities”) the sum of (a)(x) the last bid price on such date for
such Securities on the principal national securities exchange on which such
Securities are listed, multiplied by the applicable Valuation Percentage; or (y)
where any Securities are not listed on a national securities exchange, the bid
price for such Securities quoted as at the close of business on such date by any
principal market maker (which shall not be and shall be independent from the
Valuation Agent) for such Securities chosen by the Valuation Agent, multiplied
by the applicable Valuation Percentage; or (z) if no such bid price is listed or
quoted for such date, the last bid price listed or quoted (as the case may be),
as of the day next preceding such date on which such prices were available,
multiplied by the applicable Valuation Percentage; plus (b) the accrued interest
where applicable on such Securities (except to the extent that such interest
shall have been paid to the Pledgor pursuant to Paragraph 6(d)(ii) or included
in the applicable price referred to in subparagraph (a) above) as of such date;
and

 
 
(B)
with respect to any Cash, the amount thereof in U.S. dollars.

 
(iii)    Alternative.  The provisions of Paragraph 5 will apply.
 
(g)
Holding and Using Posted Collateral.

 
(i)     Eligibility to Hold Posted Collateral; Custodians. A Custodian of Party
B will be entitled to hold Posted Collateral on behalf of Party B pursuant to
Paragraph 6, provided that such Custodian has a short term rating of at least
“A-1” by S&P.  Party B’s Custodian is the Indenture Trustee for Party
B.   Initially, the Custodian for Party B is the Bank of New York.  If at any
time the Custodian’s short term rating by S&P falls below “A-1”, Party B will
within 60 days replace such Custodian with a new Custodian having a short term
rating of “A-1” or better by S&P.
 
(ii)    Swap Counterparty Collateral Account.  The Posted Collateral will be
held in the Swap Counterparty Collateral Account, which initially will be
account number 879527, in the name “The Bank of New York as Indenture Trustee,
as secured party for Ford Credit Auto Owner Trust 2008-A,” at the corporate
trust department of The Bank of New York.  The security interest of the
Indenture Trustee in such account or any other account in which Posted
Collateral will be maintained will be perfected by the Indenture Trustee by
control pursuant to §8-106 of the Uniform Commercial Code.  Party A consents to
The Bank of New York as securities intermediary entering into an agreement
establishing such control under §8-106(d)(2) of the UCC.
 
(iii)   Use of Posted Collateral. Paragraph 6(c)(i) will not apply to Party B
but Paragraph 6(c)(ii) will apply to Party B.
 
(h)
Distributions and Interest Amount.

 
(i)     Interest Rate.  The “Interest Rate”will be the weighted average rate of
interest earned by the Secured Partyin respect of the portion of the Posted
Credit Supportcomprised of cash.
 
(ii)    Transfer of Interest Amount.  The transfer of the Interest Amount will
be made on the second Local Business Day following the end of each calendar
month and on any other Local Business Day on which Posted Credit Supportin the
form of cash is transferred to the Secured Partypursuant to Paragraph 3(b),in
each case to the extent that a Delivery Amount would not be created or increased
by that transfer, providedthat Party B shall not be obliged to so transfer any
Interest Amount unless and until it has earned and received such interest.
 
 
6

--------------------------------------------------------------------------------

 

(iii)    Alternative to Interest Amount.  The provisions of Paragraph 6(d)(ii)
will apply.
 
(iv)   “Distributions”means, with respect to any Eligible Credit Support
comprised in the Posted Credit Supportconsisting of securities, all principal,
interest and other payments and distributions of cash or other property to which
a holder of securities of the same type, nominal value, description and amount
as such Eligible Credit Support would have received from time to time.
 
(v)    “Distribution Date” means, with respect to any Eligible Credit Support
comprised in the Posted Credit Supportother than cash, each date on which a
holder of such Eligible Credit Support would have received Distributions or, if
that date is not a LocalBusiness Day, the next following Local Business Day.
 
(i)
Additional Representation(s).

 
There are no additional representations by either party.
 
(j)
Other Eligible Support and Other Posted Support.

 
(i)     “Value” with respect to Other Eligible Support and Other Posted Support
shall have such meaning as the parties shall agree in writing from time to time.
 
(ii)    “Transfer” with respect to Other Eligible Support and Other Posted
Support shall have such meaning as the parties shall agree in writing from time
to time.
 
(k)            Demands and Notices. All demands, specifications and notices
under this Annex will be made pursuant to the Notices Section of this Agreement,
save that any demand, specification or notice:
 
 
(A)
shall be given to or made at the following addresses:

 
If to Party A:
 
Global Collateral Support Unit
The Royal Bank of Scotland plc, Financial Markets
280 Bishopsgate
London EC2M 4RB
Telephone: 44.207 085 5209
Facsimile:  44.207 085 4793


With a copy to:


Greenwich Capital Markets, Inc.
600 Steamboat Road
Greenwich CT 06830
Attn:     Derivatives Settlements
Telephone:  203-618-2781 (Rob Bache)
203-618-2440 (Operations main number)
Facsimile: 203-618-2579
 
If to Party B:   The addresses set forth in the Schedule.
 
or at such other address as the relevant party may from time to time designate
by giving notice (in accordance with the terms of this subparagraph)  to the
other party;
 
 
7

--------------------------------------------------------------------------------

 

 
(B)
shall be deemed to be effective at the time such notice is actually received
unless such notice is received on a day which is not a Local Business Day or
after the Notification Time on any Local Business Day in which event such notice
shall be deemed to be effective on the next succeeding Local Business Day.

 
(l)
Addresses for Transfers.

 
Party A:  To be notified to Party B by Party A at the time of the request for
the transfer.
 
Party B:  To be notified to Party A by Party B upon request by Party A.
 
(m)
Other Provisions.

 
 
(i)
Early Termination

 
 
The heading for Paragraph 7 shall be deleted and replaced with “Early
Termination” and the following shall be added after the word “Default” in the
first line of Paragraph 7, “in relation to all Transactions or a Termination
Event in relation to all Transactions”.  Paragraph 7(iii) is hereby deleted.



 
(ii)
Costs of Transfer on Exchange



Notwithstanding Paragraph 10, the Pledgor will be responsible for, and will
reimburse the Secured Party for, all transfer and other taxes and other costs
involved in the transfer of Eligible Credit Support either from the Pledgor to
the Secured Party or from the Secured Party to the Pledgor.


 
(iii)
Cumulative Rights



The rights, powers and remedies of the Secured Party under this Annex shall be
in addition to all rights, powers and remedies given to the Secured Party by the
Agreement or by virtue of any statute or rule of law, all of which rights,
powers and remedies shall be cumulative and may be exercised successively or
concurrently without impairing the rights of the Secured Party in the Posted
Credit Support created pursuant to this Annex.


 
(iv)
Single Pledgor and Single Secured Party



For the avoidance of doubt Party A shall always be the Pledgor and Party B shall
always be the Secured Party.


 
(v)
“Exposure” has the meaning specified in Paragraph 12, except that after the word
“Agreement” the words “(assuming, for this purpose only, that Part 1(K) of the
Schedule is deleted)” shall be inserted.



 
(vi)
Additional Defined Terms. Capitalized terms used but not defined in this Annex
have the meanings assigned to them in the Agreement and the Schedule thereto. In
the event of any inconsistency between the provisions of this Annex and the
provisions in the Agreement or the Schedule thereto, this Annex will prevail.

 
 
(vii)
Transfer Timing.  The following words shall be inserted at the end of Paragraph
4(b):  “, provided that any transfer of Eligible Credit Support by the Pledgor
pursuant to paragraph 3(a) shall be made not later than the close of business on
the relevant Valuation Date, regardless of whether any demand for transfer is
received.”



 [SIGNATURE PAGE FOLLOWS]
 
 
8

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed this Annex by their duly
authorized representatives as of the date of the Agreement.


FORD CREDIT AUTO OWNER TRUST  2008-A
THE ROYAL BANK OF SCOTLAND PLC
   
By:
U.S. BANK TRUST
By:
GREENWICH CAPITAL MARKETS, INC.,
 
NATIONAL ASSOCIATION,
 
as its Agent
 
not in its individual capacity
   
but solely as Owner Trustee
   
By:
/s/ David E. Wagner
   
Name:
David E. Wagner
 
By:
/s/ Nicole Poole
 
Title:
Managing Director
 
Name:
Nicole Poole
   
Title:
Vice President
   



[SIGNATURE PAGE TO CREDIT SUPPORT ANNEX]
 
 

--------------------------------------------------------------------------------